            Case 19-14352-elf          Doc -2 Filed 08/27/20 Entered 08/27/20 16:35:58                     Desc
                                        Certificate of Service Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                        :
WILLIAM GLASBRENNER                                           :      Bk. No. 19-14352 ELF
LISA GLASBRENNER                                              :
                                  Debtors                     :      Chapter No. 13
                                                              :
FLAGSTAR BANK, FSB                                            :
                                  Movant                      :
                 v.                                           :
WILLIAM GLASBRENNER                                           :
LISA GLASBRENNER                                              :
                                  Respondents                 :
                                                              :

                  CERTIFICATE OF SERVICE OF NOTICE OF PAYMENT CHANGE SUPPLEMENT
         I certify under penalty of perjury that I served or caused to be served the Notice of Payment Change Supplement,
which has been filed on the Claims Register in the above-referenced case, on the parties at the addresses shown below or on
the attached list on August 27, 2020.
The types of service made on the parties were: Electronic Notification and First Class Mail.

Service by Electronic Notification                   Service by First Class Mail
PAUL H. YOUNG, ESQUIRE                               WILLIAM GLASBRENNER
3554 HULMEVILLE ROAD, SUITE 102                      42 NORTHTURN LANE
BENSALEM, PA 19020                                   LEVITTOWN, PA 19054

WILLIAM C. MILLER, ESQUIRE (TRUSTEE)                 LISA GLASBRENNER
P.O. BOX 1229                                        42 NORTHTURN LANE
PHILADELPHIA, PA 19105                               LEVITTOWN, PA 19054



If more than one method of service was employed, this certificate of service groups the parties by the type of service. For
example, the names and addresses of parties served by electronic notice will be listed under the heading “Service by Electronic
Notification” and those served by mail will be listed under the heading: Service by First Class Mail.”

August 27, 2020
                                                  /s/ Jerome Blank, Esquire
                                                  Jerome Blank, Esq., Id. No.49736
                                                  Phelan Hallinan Diamond & Jones, LLP
                                                  1617 JFK Boulevard, Suite 1400
                                                  One Penn Center Plaza
                                                  Philadelphia, PA 19103
                                                  Phone Number: 215-563-7000 Ext 31625
                                                  Fax Number: 215-568-7616
                                                  Email: jerome.blank@phelanhallinan.com
